Cite as 2014 Ark. 152

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-13-1021

                                                    Opinion Delivered April   3, 2014

MICHAEL EVERETT BALL                                APPELLEE’S MOTION TO DISMISS
                                 APPELLANT          APPEAL [WASHINGTON COUNTY
                                                    CIRCUIT COURT, 72CR-10-1933, 72CR-
V.                                                  11-57]

STATE OF ARKANSAS                                   HONORABLE WILLIAM A. STOREY,
                                   APPELLEE         JUDGE


                                                    MOTION GRANTED.


                                         PER CURIAM

       On November 18, 2013, appellant Michael Everett Ball lodged an appeal in this court

from a circuit court order that had denied and dismissed his pro se petition for postconviction

relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2012). The appellee State now

asks that the appeal be dismissed for appellant’s failure to submit a brief.

       Appellant was informed that his brief-in-chief was due here no later than December 30,

2013. As of the date of this opinion, he has not tendered a brief or filed a motion to file a

belated brief. He has taken no action to pursue the appeal.

       Failure of an appellant who is acting pro se to file a brief in an appeal is cause for

dismissal of the appeal. Farnsworth v. State, 2013 Ark. 484 (per curiam); Butler v. Hobbs, 2012 Ark.
162 (per curiam); Barker v. Hobbs, 2011 Ark. 420 (per curiam); Ingold v. State, 2009 Ark. 611 (per

curiam); Vickers v. State, 2009 Ark. 585 (per curiam); Pineda v. State, 2009 Ark. 554 (per curiam).

       Motion granted.
       Michael Everett Ball, pro se appellant.
       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for appellee.